Citation Nr: 1815098	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  05-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis, prior to May 26, 2004.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

By way of brief procedural history, this matter came before the Board of Veterans' Appeals (Board) initially on appeal from an April 2004 rating decision, in which the RO implemented a March 2004 Board decision and granted service connection for PTSD, assigning an initial 10 percent rating, effective from May 6, 1998. 

Subsequently, in a June 2004 rating decision issued in July 2004, the RO assigned a 30 percent rating for PTSD, effective May 26, 2004.  In a March 2005 Decision Review Officer's decision, the initial disability rating for PTSD was increased to 50 percent, effective from May 6, 1998. 

In a March 2007 decision, the Board, in part, denied entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran perfected an appeal of this decision to the United States Court of Appeals for Veterans Claims (Court), which by Order dated December 2008 granted the parties' Joint Motion for Partial Remand to the Board (joint motion), vacating and remanding that part of the Board's March 2007 decision that denied entitlement to an initial rating in excess of 50 percent for PTSD. 

In September 2009, the Board remanded the case to the RO for further development consistent with the directives in the joint motion. 

In a May 2010 decision, the Board granted a 70 percent rating for PTSD, for the period from May 26, 2004, through January 10, 2010, and a 100 percent schedular rating, thereafter.  The Board also remanded the issue of entitlement to an initial rating in excess of 50 percent for PTSD, to include entitlement to a TDIU, prior to May 26, 2004, for further development. 

In a June 2010 rating decision issued in July 2010, the RO implemented the Board's May 2010 decision, assigning a 70 percent rating for PTSD, for the period from May 26, 2004, through January 10, 2010, and a 100 percent schedular rating, thereafter.  In that decision, the RO also granted a TDIU, for the period from May 26, 2004, through January 10, 2010. 

In February 2011, the Board denied an initial rating in excess of 50 percent for PTSD for the period prior to May 26, 2004, and remanded the issue of entitlement to a TDIU rating prior to May 26, 2004, to include on an extraschedular basis, for further development of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for PTSD, with a 50 percent rating assigned from May 6, 1998, a 70 percent rating assigned from May 26, 2004, and a 100 percent rating assigned from January 11, 2010.  As noted, a TDIU rating is in effect for the period from May 26, 2004, through January 10, 2010.  The Veteran seeks an earlier effective date of March 20, 2003, the date he last worked, for the grant of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  

In February 2011, the Board remanded this claim in order obtain an VA addendum opinion to address whether the Veteran's impairment due to PTSD would have been sufficient to render it impossible for the average person to follow a substantially gainful occupation at any time prior to May 26, 2004.  

In an March 2011 VA addendum opinion, the examiner stated that it was less likely than not that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation at any time during the period on review from May 26, 1998, to May 25, 2004.  The examiner reasoned that the Veteran had been gainfully employed from May 1998 through his retirement in 2003, and that there was no evidence regarding his functioning from his retirement through the end of the period under review on May 25, 2004. 

In a February 2018 correspondence, the Veteran's attorney submitted additional argument and evidence, which included affidavits from the Veteran and wife, and a February 9, 2018, Vocational Assessment.  The affidavits discussed the Veteran's PTSD symptoms and work history for the period prior to May 26, 2004, while the vocational consultant, K.P., MA, ADMS, opined that it was more likely than not that the Veteran was unable to secure and follow substantially gainful employment from March 20, 2003, to May 26, 2004, as a result of his service-connected PTSD symptoms.  The vocational consultant provided extensive rationale for her opinion. 

In light of the aforementioned affidavits and Vocational Assessment, the Veteran's attorney has requested that the Board remand this matter to the RO with directives to refer the claim to the Director of the Compensation Service.  The Board agrees and finds that the weight of this evidence is sufficient to remand this matter for referral to the Director for extraschedular TDIU consideration.

Accordingly, the case is REMANDED for the following action:

1. Pursuant to 38 C.F.R. § 4.16 (b), refer the claim for a TDIU to the Director for extraschedular consideration, for the time period on appeal prior May 26, 2004. 

The AOJ should send the Director the entire claims file, including the February 9, 2018, Vocational Assessment from Vargas Vocational Consulting and the February 2018 Affidavits completed/submitted by the Veteran and his wife. 

If the Director finds that the Veteran is not entitled to a TDIU on an extraschedular basis, the Director should issue a memorandum explaining the reasons for his decision and a summary of the evidence considered.

2. Thereafter, if the benefit sought remains denied, then furnish the Veteran and his attorney with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




